Citation Nr: 0422103	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  01-00 121A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a shoulder 
disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Whether new and material evidence was received to reopen 
a service connection claim for hearing loss.

6.  Whether new and material evidence was received to reopen 
a service connection claim for anxiety neurosis.

7.  Whether new and material evidence was received to reopen 
a service connection claim for a back disorder.

8.  Whether new and material evidence was received to reopen 
a service connection claim for headaches.

9.  Whether new and material evidence was received to reopen 
a service connection claim for chest pains.

10.  Whether new and material evidence was received to reopen 
a service connection claim for muscle spasms.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.B.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August and 
December 2000 by the Jackson, Mississippi, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

Although the RO adjudicated previously denied service 
connection claims on the merits, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has listed 
the pertinent issues on the title page as whether new and 
material evidence has been submitted to reopen the claims for 
service connection.

The Board notes the August 2000 rating decision also denied 
service connection for stomach, shoulder, and neck disorders.  
The veteran submitted a notice of disagreement, including as 
to these issues, in August 2000.  As a statement of the case 
has not been issued as to these matters, the Board finds they 
must be remanded for additional development.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the Board finds a notice of disagreement has been 
submitted regarding a matter which has not been addressed in 
a statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The issues of entitlement to service connection for anxiety 
neurosis, a back disorder, headaches, chest pains, and muscle 
spasms on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims addressed in this decision 
and has sufficiently notified him of the information and 
evidence necessary to substantiate these claims.

2.  The evidence demonstrates no present diagnosis of PTSD.

3.  In a March 1989 rating decision the RO denied reopening a 
service connection claim for hearing loss, in essence, based 
upon a finding that the evidence did not show hearing loss 
was incurred during active service or within any applicable 
presumptive period.

4.  Evidence added to the record since the March 1989 rating 
decision includes new evidence providing diagnoses of hearing 
loss and reports of noise exposure during active service, 
which bears directly and substantially upon the specific 
matter under consideration; the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The evidence demonstrates the veteran's hearing loss was 
not incurred during or as a result of active service.

6.  In a March 1989 rating decision the RO denied reopening a 
service connection claim for anxiety neurosis, based upon a 
finding that the evidence did not show the disorder was 
incurred during active service.

7.  Evidence added to the record since the March 1989 rating 
decision includes new evidence indicating treatment for 
anxiety during and after active service, which bears directly 
and substantially upon the specific matter under 
consideration; the new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

8.  In a March 1989 rating decision the RO denied reopening a 
service connection claim for a back disorder, based upon a 
finding that the evidence did not show the disorder was 
incurred during active service.

9.  Evidence added to the record since the March 1989 rating 
decision includes new evidence indicating a back disorder was 
related to an accident during active service, which bears 
directly and substantially upon the specific matter under 
consideration; the new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

10.  In a March 1989 rating decision the RO denied reopening 
a service connection claim for headaches, based upon a 
finding that the evidence did not show the disorder was 
incurred during active service.

11.  Evidence added to the record since the March 1989 rating 
decision includes new evidence providing diagnoses of 
headaches related to an accident during active service, which 
bears directly and substantially upon the specific matter 
under consideration; the new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

12.  In a March 1989 rating decision the RO denied reopening 
a service connection claim for chest pains, based upon a 
finding that the evidence did not show the disorder was 
incurred during active service.

13.  Evidence added to the record since the March 1989 rating 
decision includes new evidence indicating chest pains 
possibly due to a stomach disorder incurred during active 
service, which bears directly and substantially upon the 
specific matter under consideration; the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

14.  In a March 1989 rating decision the RO denied reopening 
a service connection claim for muscle spasms, based upon a 
finding that the evidence did not show the disorder was 
incurred during active service.

15.  Evidence added to the record since the March 1989 rating 
decision includes new evidence providing diagnoses of muscle 
spasms related to an accident during active service, which 
bears directly and substantially upon the specific matter 
under consideration; the new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.




CONCLUSIONS OF LAW

1.  A present disability as a result of PTSD was not incurred 
in or aggravated by active service, nor incurred as a result 
of any incident of service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

3.  The veteran's hearing loss was not incurred in or 
aggravated by active service, nor as a result of any incident 
of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).

4.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for anxiety neurosis is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

5.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

6.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for headaches is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

7.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for chest pains is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

8.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for muscle spasms is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  The 
duty to assist provisions of the VCAA do not apply until a 
previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  The veteran was notified of the provisions of 
the VCAA and how it applied to the claims addressed in this 
decision by correspondence issued in March 2001.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
has held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
the initial RO decision concerning hearing loss was made 
prior to November 9, 2000, the date the VCAA was enacted. 

The RO denied reopening the veteran's service connection 
claim for hearing loss in an August 2000 rating decision and 
denied service connection for PTSD in a December 2000 rating 
decision.  Only after those rating actions were promulgated 
did VA provide notice regarding what information and evidence 
was needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  The service 
connection claim for hearing loss was, in essence, reopened 
and denied on the merits in an April 2004 supplemental 
statement of the case.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the veteran on 
March 2001 was not given prior to the first AOJ adjudication 
of the claims, the notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board and the notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues 
were re-adjudicated and a supplemental statement of the case 
was provided to the veteran in April 2004.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

In this case, the March 2001 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the April 2004 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the March 2001 notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  He was notified of the pertinent evidence 
obtained by VA during the course of this appeal and informed 
of the evidence necessary to substantiate his claims.  On 
several occasions he was requested to provide information 
identifying evidence pertinent to his claims.  Repeated 
attempts were made to obtain additional service records.  
Although statements were provided in support of the veteran's 
claim that Dr. A.P.D. had treated him during the period from 
1971 to 1978, in a March 2002 statement Dr. A.P.D. noted 
repeated efforts to locate record of any treatment for the 
veteran during this period had been unsuccessful.  

The veteran also asserts efforts are required to assist him 
in verifying events he claims to have witnessed during 
service in Vietnam; however, the medical evidence of record 
shows the criteria for a diagnosis of PTSD have not been met.  
Although the veteran has requested VA attempt to verify 
events not identified as having been discussed during 
examination, in the absence of a diagnosis of PTSD, or 
competent evidence indicating that verification of a specific 
event could result in a diagnosis of PTSD, additional 
assistance in this regard is not warranted.  Based upon the 
evidence of record, the Board finds assistance may be 
discontinued as to this matter because there is no reasonable 
possibility further assistance would substantiate the 
veteran's PTSD claim.  See 38 C.F.R. § 3.159(d).  The Board 
finds further attempts to obtain any additional evidence 
would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in September 2000, May 2003, 
and June 2003.  The available medical evidence is sufficient 
for adequate determinations.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

PTSD

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) 
(2003).  Section 4.125(a) of 38 C.F.R. incorporates the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) as the 
governing criteria for diagnosing PTSD.  

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the DSM-IV and noted that the major effect 
was that the criteria changed from an objective "would evoke 
... in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

Based upon the evidence of record, the Board finds that the 
evidence demonstrates no present diagnosis of PTSD.  A review 
of the record shows the veteran has been treated for 
dysthymia, major depression, and variously diagnosed anxiety 
disorders, but includes no probative evidence indicating 
treatment for nor diagnosis of PTSD.  The Board notes VA 
opinions provided as a result of examinations conducted in 
September 2000 and May 2003 are persuasive that a diagnosis 
of PTSD is not warranted.  

Although the veteran believes he has PTSD as a result of 
active service, he is not a licensed medical practitioner and 
he is not competent to offer opinions on questions of medical 
causation or diagnosis.  See Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds the 
veteran's claim for entitlement service connection for PTSD 
must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

New and Material Evidence Claims

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.]

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Hearing Loss

In a June 1989 decision the Board denied reopening a service 
connection claim for hearing loss, based upon a finding that 
the evidence did not show hearing loss incurred during active 
service or within any applicable presumptive period.  The 
veteran was notified of that decision, but did not appeal.  
The determination subsequently became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1104 (2003).  

The Board finds that the evidence added to the claims file 
since the June 1989 determination includes new evidence, 
which bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence includes new medical opinions 
providing diagnoses of hearing loss and the veteran's reports 
of noise exposure during active service.  The credibility of 
this evidence must be presumed for the purpose of deciding 
whether it is new and material.  Justus, 3 Vet. App. 510.  As 
this evidence was not of record at the time of the last final 
decision and as it addresses directly the basis for the prior 
denial of the veteran's claim, it is "new and material" and 
the claim must be reopened.

The Board notes the veteran's service connection claim for 
hearing loss was reopened and adjudicated on the merits by 
the AOJ in an April 2004 supplemental statement of the case.  
As noted above, all applicable VA duties to notify and assist 
have been met in this case.  Therefore, the Board finds the 
veteran is not prejudiced by appellate review on the merits.

Background

Service medical records include enlistment examination 
audiological evaluation, pure tone thresholds, in decibels, 
as follows:

February
1968


HERTZ



500
1000
2000
3000
4000
RIGHT
-5
10
10
30
40
LEFT
10
0
10
25
25

The February 1968 enlistment examination report noted 
decreased high frequency hearing acuity and level 2 hearing 
on his physical profile; however, an adjusted physical 
profile dated in March 1969 noted level one hearing.  The 
veteran was found medically qualified for enlistment.  

March
1968


HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
---
40
LEFT
15
5
10
---
35

Subsequent service medical records are negative for diagnosis 
or treatment for hearing loss.  The veteran's January 1971 
separation examination noted hearing acuity of 15 on 
whispered and spoken voice tests.  In his report of medical 
history the veteran denied ear trouble or hearing loss.  
Audiological evaluation, pure tone thresholds, in decibels, 
findings were as follows:

January
1971


HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
---
0
LEFT
0
0
0
---
0

Private medical records dated in December 1979 show the 
veteran was treated for right ear pain after a spark from a 
piece of machinery flew into his ear.  There was no opinion 
as to his hearing acuity at that time.

On VA authorized audiological evaluation in September 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
55
60
LEFT
10
15
15
60
80

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The veteran reported an approximately 30 year history of 
hearing loss with active duty noise exposure as a mechanic 
and post service occupational noise exposure working as a 
mechanic and in construction.  The diagnoses included 
moderately severe to moderate right ear sensorineural hearing 
loss and moderately severe left ear hearing loss.

Subsequent VA and private medical records show treatment for 
ear and hearing disorders without opinion as to etiology.  A 
March 2002 private hearing evaluation report includes graphic 
findings apparently consistent with VA evaluations, but no 
opinion as to etiology.

On VA authorized audiological evaluation in May 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
60
65
LEFT
20
15
25
60
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The veteran reported a history of active duty noise exposure 
and post service occupational noise exposure.  The diagnoses 
included moderately severe right ear high frequency 
sensorineural hearing loss and moderately severe to severe 
left ear high frequency sensorineural hearing loss.  The 
examiner, an audiologist, stated that based upon the 1968 
military examination a mild degree of high frequency 
sensorineural hearing loss was as likely as not due to 
military noise and that some degree of current loss was due 
to non-military noise.

Upon VA specialty ear disorder examination in June 2003 the 
veteran reported hearing problems that began during active 
service and had continued since then.  He stated the disorder 
had gotten significantly worse over the past 4 to 5 years.  
It was noted his history was significant for post-service 
occupational noise exposure in sawmills and as a mechanic and 
truck driver.  The physician noted the veteran's records had 
been reviewed and that he had a bilateral high frequency 
hearing loss that was moderate in degree.  It was the 
physician's opinion that the veteran's hearing loss was most 
probably caused by his post-service noise exposure rather 
than his military exposure.

Service Connection Analysis

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2003).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002).  VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  

In this case, the Board finds based upon the evidence of 
record that entitlement to service connection for hearing 
loss is not warranted.  Although the veteran's service 
enlistment examination and post-service medical records 
indicate decreased hearing acuity, there are no records 
contemporaneous to service indicating an incurrence or 
aggravation of a chronic hearing disorder during or manifest 
within one year of active service.  

The medical evidence of record includes competent VA opinions 
indicating the veteran's hearing loss was, in part, due to 
military noise exposure and also indicating that it was most 
probably that his hearing loss was due to post-service 
occupational noise exposure.  In cases such as this, the 
Court has held that the Board must determine how much weight 
is to be attached to each medical opinion of record.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight 
may be placed on one medical professional's opinion over 
another, depending on factors such as reasoning employed by 
the medical professionals and whether or not, and the extent 
to which, they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, 
the Board finds the opinion of the June 2003 VA physician is 
more persuasive than the opinion of the May 2003 VA 
audiologist.  

The physician's opinion is more persuasive in this case 
because the physician is considered to have a greater 
expertise as to such matters due to more advanced training.  
It is also significant to note that the 1968 report 
identified by the May 2003 audiologist as evidence of service 
incurrence was, presumably, the veteran's enlistment 
examination findings and an assessment of his hearing acuity 
prior to any military noise exposure.  Thus, the Board finds 
the audiologist's opinion, apparently inconsistent with the 
other evidence of record or based upon a misinterpretation of 
that evidence, warrants a lesser degree of probative 
evidentiary weight.  Therefore, the veteran's service 
connection claim for hearing loss must be denied.  The 
preponderance of the evidence is against the claim.

Anxiety Neurosis

In a June 1989 decision the Board denied reopening a service 
connection claim for anxiety neurosis, based upon a finding 
that the evidence did not show the disorder was incurred 
during active service.  The veteran was notified of that 
decision, but did not appeal.  The determination subsequently 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1104.  

The Board finds that the evidence added to the claims file 
since the June 1989 determination includes new evidence, 
which bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence includes new medical opinions 
indicating treatment for anxiety during and after active 
service.  In fact, a September 2000 VA psychiatric examiner 
noted the veteran had been treated for anxiety during service 
and that he had continued to have trouble with anxiety in the 
1970's and 1980's.  The credibility of this evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus, 3 Vet. App. 510.  As this evidence was not 
of record at the time of the last final decision and as it 
addresses directly the basis for the prior denial of the 
veteran's claim, it is "new and material" and the claim 
must be reopened.

The Board notes the veteran's service connection claim for 
anxiety neurosis was reopened and adjudicated on the merits 
by the AOJ in an April 2004 supplemental statement of the 
case.  The Board finds, however, that additional development 
is required for an adequate determination.  Therefore, this 
matter is addressed in the remand section of this decision

Back Disorder

In a June 1989 decision the Board denied reopening a service 
connection claim for a back disorder, based upon a finding 
that the evidence did not show the disorder was incurred 
during active service.  The veteran was notified of that 
decision, but did not appeal.  The determination subsequently 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1104.  

The Board finds that the evidence added to the claims file 
since the June 1989 determination includes new evidence, 
which bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence includes new medical opinions 
indicating a back disorder possibly related to an accident 
during active service.  A May 2003 VA examiner stated the 
veteran had neck and shoulder disorders consistent with 
trauma and as likely as not related to his reported jeep 
accident.  Records show the veteran's complaints of upper 
back pain are related to his neck disorder.  The credibility 
of this evidence must be presumed for the purpose of deciding 
whether it is new and material.  Justus, 3 Vet. App. 510.  As 
this evidence was not of record at the time of the last final 
decision and as it addresses directly the basis for the prior 
denial of the veteran's claim, it is "new and material" and 
the claim must be reopened.

The Board notes the veteran's service connection claim for a 
back disorder was reopened and adjudicated on the merits by 
the AOJ in an April 2004 supplemental statement of the case.  
The Board finds, however, that additional development is 
required for an adequate determination.  Therefore, this 
matter is addressed in the remand section of this decision.

Headaches

In a June 1989 decision the Board denied reopening a service 
connection claim for headaches, based upon a finding that the 
evidence did not show the disorder was incurred during active 
service.  The veteran was notified of that decision, but did 
not appeal.  The determination subsequently became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1104.  

The Board finds that the evidence added to the claims file 
since the June 1989 determination includes new evidence, 
which bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence includes new medical opinions 
indicating headaches related to an accident during active 
service.  A May 2003 VA examiner stated the veteran had neck 
and shoulder disorders consistent with trauma and as likely 
as not related to his reported jeep accident.  Records show 
the veteran's complaints of headaches are related to his neck 
disorder.  The credibility of this evidence must be presumed 
for the purpose of deciding whether it is new and material.  
Justus, 3 Vet. App. 510.  As this evidence was not of record 
at the time of the last final decision and as it addresses 
directly the basis for the prior denial of the veteran's 
claim, it is "new and material" and the claim must be 
reopened.

The Board notes the veteran's service connection claim for a 
back disorder was reopened and adjudicated on the merits by 
the AOJ in an April 2004 supplemental statement of the case.  
The Board finds, however, that additional development is 
required for an adequate determination.  Therefore, this 
matter is addressed in the remand section of this decision.

Chest Pains

In a June 1989 decision the Board denied reopening a service 
connection claim for chest pains, based upon a finding that 
the evidence did not show the disorder was incurred during 
active service.  The veteran was notified of that decision, 
but did not appeal.  The determination subsequently became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1104.  

The Board finds that the evidence added to the claims file 
since the June 1989 determination includes new evidence, 
which bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence includes new medical opinions 
indicating chest pains possibly due to a stomach disorder 
incurred during active service.  A September 2000 VA general 
medical examiner stated the veteran's chest pain complaints 
were probably due to gastrointestinal reflux disease.  
Records show the veteran was treated for a gastrointestinal 
disorder during active service.  The credibility of this 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus, 3 Vet. App. 510.  As this 
evidence was not of record at the time of the last final 
decision and as it addresses directly the basis for the prior 
denial of the veteran's claim, it is "new and material" and 
the claim must be reopened.

The Board notes the veteran's service connection claim for 
chest pains was reopened and adjudicated on the merits by the 
AOJ in an April 2004 supplemental statement of the case.  The 
Board finds, however, that additional development is required 
for an adequate determination.  Therefore, this matter is 
addressed in the remand section of this decision.

Muscle Spasms

In a June 1989 decision the Board denied reopening a service 
connection claim for muscle spasms, based upon a finding that 
the evidence did not show the disorder was incurred during 
active service.  The veteran was notified of that decision, 
but did not appeal.  The determination subsequently became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1104.  

The Board finds that the evidence added to the claims file 
since the June 1989 determination includes new evidence, 
which bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence includes new medical opinions 
indicating muscle spasms possibly related to an accident 
during active service.  A May 2003 VA examiner stated the 
veteran had neck and shoulder disorders consistent with 
trauma and as likely as not related to his reported jeep 
accident.  Records show the veteran's complaints of muscle 
spasms are related to his neck disorder.  The credibility of 
this evidence must be presumed for the purpose of deciding 
whether it is new and material.  Justus, 3 Vet. App. 510.  As 
this evidence was not of record at the time of the last final 
decision and as it addresses directly the basis for the prior 
denial of the veteran's claim, it is "new and material" and 
the claim must be reopened.

The Board notes the veteran's service connection claim for 
muscle spasms was reopened and adjudicated on the merits by 
the AOJ in an April 2004 supplemental statement of the case.  
The Board finds, however, that additional development is 
required for an adequate determination.  Therefore, this 
matter is addressed in the remand section of this decision.


ORDER

The claim for entitlement to service connection for PTSD is 
denied.

The claim for entitlement to service connection for hearing 
loss is reopened; entitlement to service connection is 
denied.

The claim for entitlement to service connection for anxiety 
neurosis is reopened.

The claim for entitlement to service connection for a back 
disorder is reopened.

The claim for entitlement to service connection for headaches 
is reopened.

The claim for entitlement to service connection for chest 
pains is reopened.

The claim for entitlement to service connection for muscle 
spasms is reopened.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his service connection claims, 
including as to back, stomach, shoulder, and neck disorders, 
headaches, chest pains, and muscle spasms, by correspondence 
issued in March 2001.  The notice, however, did not 
specifically address the service connection issue of anxiety 
neurosis and did not specifically request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claims or something to the effect that he 
should "give us everything you've got pertaining to your 
claim(s)."  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, 
service medical records show the veteran was treated for 
gastrointestinal complaints in August 1969, low back pain of 
4 months duration exacerbated by trauma in May 1970, a 
nervous disorder in September 1970, and shoulder pain as a 
result of an automobile accident in, apparently, February 
1971.  The veteran has submitted statements and credible 
supporting evidence indicating he sustained neck and shoulder 
injuries in a jeep accident during active service.  

Post-service medical records include a September 2000 VA 
psychiatric examination notation that the veteran had been 
treated for anxiety during service and that he continued to 
have trouble with anxiety in the 1970's and 1980's.  A May 
2003 VA examiner's opinion was that the veteran's neck and 
shoulder disorders were consistent with trauma and as likely 
as not related to his reported jeep accident.  As these 
matters have not been adequately addressed by VA examination, 
the Board finds additional development is required prior to 
appellate review.

In addition, a statement of the case has not been issued from 
the veteran's disagreement with the August 2000 denial of 
entitlement to service connection for stomach, shoulder, and 
neck disorders.  Therefore, these issues must be remanded for 
appropriate development.  Manlincon, 12 Vet. App. 238.  

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  A notice should be issued 
specifically addressing the service 
connection issue of anxiety neurosis and 
requesting he provide any evidence in his 
possession that pertains to the claims.  

2.  The RO should issue a statement of 
the case as to the issues of entitlement 
to service connection for stomach, 
shoulder, and neck disorders.  The 
veteran and his representative should be 
apprised that to perfect the appeal on 
these issues for Board review, he must 
submit a substantive appeal.  The RO 
should allow the requisite period of time 
for a response.

3.  The veteran should be scheduled for 
an appropriate examinations for opinions 
as to whether it is as likely as not that 
he has back, stomach, shoulder, or neck 
disorders, anxiety disorder, headaches, 
chest pains, or muscle spasms that were 
incurred in or aggravated by active 
service or as a result of any incident of 
active service.  A psychiatric disorder 
specialist should provide an opinion as 
to whether it is as likely as not that a 
chronic anxiety disorder was incurred 
during active service.  The claims folder 
must be available to, and reviewed by, 
the examiner(s).  Additional tests or 
studies should be performed as necessary 
for an adequate opinion.  The examiner(s) 
should reconcile any opinions given with 
the other evidence of record and provide 
a complete rationale.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  If the benefits sought remain 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



